Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jol (US 2011/0076883) in view of Utterman et al. (hereinafter Utterman)(US 2014/0069714).

Regarding claim 1, Jol teaches a portable electronic device, comprising: a device housing including a wall defining a data port opening extending therethrough(Figure 1); a receptacle connector positioned within the device housing, the receptacle connector defining a cavity and a receiving opening for the cavity; a structural support member positioned within the device housing and defining a channel extending between the data port opening and the receiving opening such that a corresponding plug connector can be inserted through the data port opening, through the channel, through the receiving opening and into the cavity of the receptacle connector ; a polymer material disposed between an outside surface of the structural support member and an interior surface of the device housing, the polymer material engaging a first anchoring feature formed on the interior surface of the device housing (Figure 3; structural support member item 66; polymer material, item 68, also P[0054], polymerused to form connector housing 68; the the curved portion near the left end of the housing for the structural support member 12 as well as the member 68 can be anchoring feature).
Jol did not teach specifically a first anchoring feature formed on the interior surface of the device housing and engaging a second anchoring feature formed on the outside surface of the structural support member to retain the structural support member within the device housing. However, Utterman teaches in an analogous art a first anchoring feature formed on the interior surface of the device housing and engaging a second anchoring feature formed on the outside surface of the structural support member to retain the structural support member within the device housing(Figure 4A, items 400b, engaed by the anchoring feature at the top and bottom). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a first anchoring feature formed on the interior surface of the device housing and engaging a second anchoring feature formed on the outside surface of the structural support member to retain the structural support member within the device housing in order to have an efficient integrated device assembly.

Regarding claim 3, Jol teaches the portable electronic device as recited in claim 1, wherein the structural support member is recessed back from an exterior surface of the device housing(Figure 3; item 68). 
Regarding claim 4, Jol teaches the portable electronic device as recited in claim 1, wherein the first anchoring feature comprises a channel extending along a periphery of the data port opening and wherein the polymer material fills the channel(Figure 5). 
Regarding claim 5, Jol teaches the portable electronic device as recited in claim 4, wherein the second anchoring feature protrudes from the structural support member and into the polymer material to oppose movement of the structural support member relative to the polymer material(Figure 4, protrusion near item 88; also reads on item 80). 
Regarding claim 6, Jol teaches the portable electronic device as recited in claim 1, further comprising: a display assembly configured to provide a user interface to a user of the portable electronic device, the display assembly being supported at least in part by a portion of the polymer material(P[0058]). 
Regarding claim 8, Jol teaches the portable electronic device as recited in claim 1, wherein the receptacle connector is in abutting contact with the polymer material(Figure 5; item 94; P[0062]). 

Regarding claim 10, Jol teaches the portable electronic device as recited in claim 1, wherein the polymer material comprises a first material positioned at an exterior surface of the device housing and a second material abutting the first material and separating the first material from an interior of the device housing(item 68 and 66 in Figure 3). 
Claim 11 is rejected for the same reason as set forth in claim 1. 
Regarding claim 12, Jol in view of Utterman teaches the electronic device port as recited in claim 11, wherein the first anchoring feature comprises a channel and wherein the polymer material extends into the channel(Jol: Figure 5; Utterman: Fig. 4A). 
   Regarding claim 13, Jol in view of Utterman teaches the electronic device as recited in claim 11, wherein the polymer material electrically insulates the structural support member from the wall(Jol: P[0054]). 
Regarding claim 14, Jol in view of Utterman teaches the electronic device as recited in claim 11, wherein the gap between the structural support member and the portion of the wall defining the data port opening is a uniform distance(Jol: Figure 3; Also Utterman: 4A). 
Regarding claim 15, Jol teaches the data port as recited in claim 11, wherein the structural support member is formed from stainless steel and the wall is formed from an aluminum alloy(P[0044]). 

Regarding claim 17, Jol in view of Utterman teaches the portable electronic device as recited in claim 16, wherein a curvature of a portion of the polymer material at an exterior surface of the device housing matches a curvature of an exterior portion of the device housing adjacent to the receiving aperture(Utterman: Fig. 4A; Jol: P[0054]; Fig. 4). 
Regarding claim 18, Jol in view of Utterman teaches the portable electronic device as recited in claim 16, wherein a portion of the polymer material forms a seal with the  connector to prevent passage of water from the receptacle connector into other portions of the device housing (P[0036], moisture resistant). 
Regarding claim 20, Jol in view of Utterman teaches the portable electronic device as recited in claim 16, wherein the polymer material and the structural support member cooperatively define a chamfered opening leading into a central opening defined by the structural support member(Jol: Figure 5; also Utterman: Fig. 4A). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jol (US 2011/0076883) in view of Utterman et al. (hereinafter Utterman)(US 2014/0069714) AND Yu et al. (hereinafter Yu)(US 10019029).
Regardiing claim 7, Jol in view of Utterman teaches the portable electronic device as recited in claim 1, further comprising a display assembly having an active display area, a distance between an edge of the active display area and a portion of the wall defining the data port. Jol did not teach specifically distance between an edge of the active display area and a 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647